DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 5: “Some embodiments of the present invention a conveyor oven for cooking food, wherein the conveyor oven comprises an oven chamber;” should be “Some embodiments of the present invention include a conveyor oven for cooking food, wherein the conveyor oven comprises an oven chamber;”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not The claims states that by reducing the speed of one of the two variable fans, the cooking time can be reduced. One of ordinary skill in the art would be unable to determine how this could be accomplished. The specifications (paragraph 55) also fail to explain how reducing the air impingement speed (caused by the fan speed) can affect cooking times and one of ordinary skill in the art would be unable to determine how the reduced cooking time would be achieved by the reducing the air impingement speed.
Applicant has clarified that through testing it is discovered that as the air impingement speed increases above a certain point, the fast blowing air counterintuitively beings to cools the interior of the oven. This increases the cooking time. This, however, is not mentioned in the specification and should be added for the sake of clarity as a person of ordinary skill in the art reading the current specifications may come to the conclusion that modifying the conveyor system is required for reducing the cooking time. For the purposes of examination, the claim 33 will be interpreted as stating that: the controller is configured to keep the speed of the first variable speed fan or the speed of the second variable speed fan below a maximum speed for optimal cooking time.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-23, 25-28, 30-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Schjerven (US 6481433 B1).
	Regarding claim 1, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
	an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
a variable speed lower fan (lower blower 50),
a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed)
	and a variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to an upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed);
	and a controller (computer processor) configured to control the heating assembly, the variable speed lower fan (lower blower 50), and the variable speed upper fan (Column 5 Lines 8-25; upper blower 46)
	wherein the controller (computer processor) is configured to operate the variable speed lower fan (lower blower 50) independently of the variable speed upper fan (Column 5 Lines 14-25; independently control output of blowers 46,50),
	wherein the controller (computer processor) is configured to control the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) so that a speed of heated impingement air delivered to a bottom side of the conveyor is different from a speed of heated impingement air delivered to a top side of the conveyor (Column 5 Lines 14-25; independently control output of blowers 46/50),
	and wherein the controller (computer processor) is configured to vary the speed of the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) during cooking of food in the oven chamber based on temperature sensed (Column 5 Lines 8-25).	
The processor uses information received from thermocouples to compare information from the thermocouples to desired temperature profile and independently adjusts the outputs of the blowers accordingly (Column 5 Lines 14-25).
Zapata fails to teach a conveyor oven for cooking food, comprising of:
two variable speed lower fans
a second variable speed lower fan operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
and a controller configured to control the conveyor and two variable speed lower fans
the controller is configured to operate the two variable speed lower fans independently of each other and independently of the variable speed upper fan	
and wherein the controller is configured to vary the speed of the variable speed fans during cooking of food in the oven chamber based on temperature sensed at an outlet of each variable speed fan.
	Schjerven teaches a conveyor oven for cooking food (Figure 7B), wherein:
	two blowers (76/77), one downstream of the other in respect to the conveyor belt 81 (Figure 7B), are used to drive hot air into the oven cavity (Column 6 Lines 16-18) through fingers 79,80 which 
	two sensors 85 and 86, each located in front of the hot air stream for supplying heated air in the oven, supply signals to a temperature controller 32 (Figure 7B; Column 6 Lines 48-50).
the speed of the conveyor and the heat are coordinated in conveyor ovens (Column 1 Lines 31-34).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and add a second plenum assembly (as can be seen in Figure 2 of Zapata) downstream of the first plenum assembly with respect to the conveyor belt, similarly to how the blowers are arranged in Figure 7B of Schjerven. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04VIB
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
Schjerven teaches that the conveyor and heater are coordinated in conveyor ovens (Column 1 Lines 31-34) and Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the controller would also control the conveyor so that the speed of the conveyor and the heat can be coordinated and so the food is fully and correctly cooked (Schjerven Column 1 Lines 31-34).
Although it is not directly stated in Zapata, a thermocouple would have been placed at the outlet of each blower, similarly to how the control sensors 85/86 (which are thermocouples that 

	Regarding claim 2, Zapata as modified teaches the conveyor oven of claim 1, wherein:
	the speed of heated impingement air delivered to each of the two lower cooking zones is faster than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	
	Regarding claim 3, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone of is upstream from the second lower cooking zone (Schjerven  Figure 7B).
	As explained in claim 1, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B).
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 4, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Schjerven Figure 7B).
As explained in claim 1, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B).
and the speed of heated impingement air delivered to the second lower cooking zone is slower than the speed of heated impingement air delivered to the first lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 5, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the two lower cooking zones is slower than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 6, Zapata as modified teaches the conveyor oven of claim 5, wherein:
the first lower cooking zone is upstream from the second lower cooking zone,
As explained in claim 1, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B).
and the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).


the upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,
As explained in claim 1, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B). Each of the modules contain an upper and a lower fan as taught by Zapata. There are two plenum assemblies so there are two variable speed upper fans.
the controller is configured to control the two variable speed upper fans independently of each other to define two upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 9, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the variable speed upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,
As explained in claim 1, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B). Each of the modules contain an upper and a lower blower as taught by Zapata. There are two plenum assemblies so there are two upper blowers.
	the controller is configured to operate each of the first and second variable speed upper fans independently of each other and independently of each of the two variable speed lower fans,
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
and wherein the first variable speed upper fan is operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor and the second variable speed upper fan is operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor.
	The heated air or gasses from the upper plenum 24 would be directed toward the upper surface of the food on the conveyor belt in a upper cooking zone above the conveyor while the heated air or gasses from the lower plenum 24 would be directed toward the lower surface of the food on the conveyor belt in a lower cooking zone below the conveyor (Column 4 Lines 31-47). As such, each thermocouple would measure the temperature at the outlet (cooking zone) of its respective blower and the controller would be configured to control the blowers according to this temperature.

	Regarding claim 10, Zapata as modified teaches the conveyor oven of claim 9, wherein:
	the speed of heated impingement air delivered to each of the at least two first and second lower cooking zones is faster than the speed of the heated impingement air delivered to each of the first and second upper cooking zones.
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	
	Regarding claim 11, Zapata as modified teaches the conveyor oven of claim 10, wherein:
	the speed of heated impingement air delivered to each of the first and second upper cooking zones is the same.
	As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.


the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 13, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 14, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
a plurality of fans (upper blower 46 and lower blower 50) in fluid communication with and operable to circulate the air heated in the plenum through the oven chamber (Column 4 Lines 31-47),
	the plurality of fans (upper blower 46 and lower blower 50) includes a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed),
a first variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed),
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25), wherein the controller is configured to operate
and (iii) the variable speed upper fan independently of the variable speed lower fan (Column 5 Lines 14-25; independently control output of blowers 46,50), 
wherein the controller (computer processor) is configured to control:
(i) a speed of the first variable speed upper fan based on temperature sensed (Column 5 Lines 8-25)
(iii) a speed of the first variable speed lower fan based on temperature sensed (Column 5 Lines 8-25)
	Zapata fails to teach a conveyor oven for cooking food, wherein:
a second variable speed lower fan operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
and a second variable speed upper fan operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor;
and a controller configured to control the conveyor

(i) the first and second variable speed lower fans independently of each other,
(ii) the first and second variable speed upper fans independently of each other,
and (iii) each of the first and second variable speed upper fans independently of each of the first and second variable speed lower fans, 
wherein the controller is configured to control:
(i) a speed of the first variable speed upper fan based on temperature sensed corresponding to the first upper cooking zone,
(ii) a speed of the second variable speed upper fan based on temperature sensed corresponding to the second upper cooking zone,
(iii) a speed of the first variable speed lower fan based on temperature sensed corresponding to the first lower cooking zone,
and (iv) a speed of the second variable speed lower fan based on temperature sensed corresponding to the second lower cooking zone.
	Schjerven teaches a conveyor oven for cooking food (Figure 7B), wherein:
	two blowers, one downstream of the other in respect to the conveyor belt (Figure 7B), are used to drive hot air into the oven cavity (Column 6 Lines 16-18) through fingers 79,80 which are used to cook food carried by the conveyor (Column 5 Lines 61-63).
	two sensors 85/86, each located in front of the hot air stream for supplying heated air in the oven, supply signals to a temperature controller 32 (Figure 7B; Column 6 Lines 48-50).
the speed of the conveyor and the heat are coordinated in conveyor ovens (Column 1 Lines 31-34).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and add a second plenum assembly (as can be 
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
Schjerven teaches that the conveyor and heater are coordinated in conveyor ovens (Column 1 Lines 31-34) and Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the controller would also control the conveyor so that the speed of the conveyor and the heat can be coordinated and so the food is fully and correctly cooked (Schjerven Column 1 Lines 31-34).
Although it is not directly stated in Zapata, a thermocouple would have been placed at the outlet of each blower, similarly to how the control sensors 85/86 (which are thermocouples that measure temperature) are placed in Figure 7B of Schjerven. This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet, which would be helpful when cooking foods which require different cooking temperature in the upper and lower cooking zones such as pizza. If the same temperature air were directed to both the top and bottom surface of a pizza, the crust could be undercooked or the cheese could be burned (Zapata Column 4 Lines 22-30). As such, each thermocouple would measure the 

Regarding claim 15, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated air delivered to each of the first and second lower cooking zones is faster than the speed of the heated air delivered to each of the first and second upper cooking zones.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 16, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone,
As explained in claim 14, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B).
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 17, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone,
As explained in claim 14, one of the plenum assemblies is downstream from the other (Schjerven  Figure 7B).
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.


Regarding claim 18, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 19, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone,
As explained in claim 14, one of the plenum assemblies is downstream from the other (Schjerven  Figure 7B). 
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 20, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone,
As explained in claim 14, one of the plenum assemblies is downstream from the other (Schjerven Figure 7B).
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 21, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated impingement air delivered to each of the first and second upper cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 22, Zapata as modified teaches the conveyor oven of claim 14, wherein:
	the speed of the heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 23, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control output of the heating assembly during cooking of food in the oven chamber based on temperature sensed at an outlet of each variable speed fan (Column 5 Lines 8-17).

Regarding claim 25, Zapata as modified teaches the conveyor oven of claim 14, wherein:
a first temperature sensor configured to sense temperature corresponding to the first cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second cooking zone and report the sensed temperature to the controller,
a third temperature sensor configured to sense temperature corresponding to the third cooking zone and report the sensed temperature to the controller,
and a fourth temperature sensor configured to sense temperature corresponding to the fourth cooking zone and report the sensed temperature to the controller.
As explained in claim 14, the thermocouples would have been placed at the outlet of each blower. This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet. The thermocouples would be used to monitor the temperature in real time and a controller would compare the information from the thermocouples to a desired temperature profile and adjust the output of the blowers and heating element module(s) accordingly (Zapata Column 5 Lines 8-17). For the controller to compare the information, the sensors would report the sensed temperature to the controller.

Regarding claim 26, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with the type of food to be cooked (Column 5 Lines 2-7).
While Zapata does not directly state that the airspeed is changed according to the type of food cooked, it does state that the air may be heated to a different temperature according to the cooking characteristics of a particular food. It also states that the speed of blowers are controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11). As such, the air speed would also be modified for a precise control of the temperature when cooking particular foods.

Regarding claim 27, Zapata as modified teaches the conveyor oven of claim 14.
Schjerven further teaches:
wherein the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with a predetermined program (Schjerven Column 3 Lines 31-32).
Schjerven teaches that there are predetermined programs available for different foods.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of blowers are controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11). As such, the air speed would also be modified for a precise control of the temperature when cooking particular foods for predetermined programs.

Regarding claim 28, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the controller is configured to control output of the heating assembly based on temperature sensed at an outlet of each variable speed fan (Column 5 Lines 8-17).

Regarding claim 30, Zapata as modified teaches the conveyor oven of claim 1, wherein:
a first temperature sensor configured to sense temperature corresponding to the first lower cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second lower cooking zone and report the sensed temperature to the controller,
and a third temperature sensor configured to sense temperature corresponding to the upper cooking zone and report the sensed temperature to the controller.
As explained in claim 1, the thermocouples would have been placed at the outlet of each blower. This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet. The thermocouples would be used to monitor the temperature in real time and a controller would compare the information from the thermocouples to a desired temperature profile and adjust the output of the blowers and heating element module(s) accordingly (Zapata Column 5 Lines 8-17). For the controller to compare the information, the sensors would report the sensed temperature to the controller.

Regarding claim 31, Zapata as modified teaches the conveyor oven of claim 1.
Schjerven further teaches:
the controller is configured to control each of the first and second lower cooking zones and the upper cooking zone in accordance with a predetermined program (Schjerven Column 3 Lines 31-32).
Schjerven teaches that there are predetermined programs available for different foods.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of blowers 

Regarding claim 32, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two variable speed fans (upper blower 46 and lower blower 50),
wherein a first variable speed fan (upper blower 46) of the two variable speed fans is operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second variable speed fan (lower blower 50) of the two variable speed fans is operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25),
wherein the controller is configured to operate the two variable speed fans independently of each other (Column 5 Lines 14-25; independently control output of blowers),
and wherein the controller (processor) is configured to control a speed of the first variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control a speed of the second variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 14-25).
The processor uses information received from thermocouples to compare information from the thermocouples to desired temperature profile and adjusts the outputs of the blowers accordingly (Column 5 Lines 14-25).
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
Schjerven teaches a conveyor oven for cooking food (Column 1 Lines 9-14), wherein:
the speed of the conveyor and the heat are coordinated in conveyor ovens (Schjerven Column 1 Lines 31-34).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and have the processor configured to control the conveyor alongside the heating assembly. This would be done so that the speed of the conveyor and the heat can be coordinated and so the food is fully and correctly cooked (Schjerven Column 1 Lines 31-34).

Regarding claim 34, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);

a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two fans (upper blower 46 and lower blower 50), each fan in communication with an associated air delivery finger configured to supply heated impingement air to the oven chamber (Column 4 lines 14-30),
wherein a first fan (upper blower 46) of the two fans and a first associated air delivery finger (upper plenum 24) are operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second fan (lower blower 50) of the two fans and a second associated air delivery finger (lower plenum 18) are operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly (Column 5 Lines 8-25),
wherein the conveyor oven is configured to control the speed of the heated impingement air delivered to the first cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 14-25),
The processor uses information received from thermocouples to compare information from the thermocouples to desired temperature profile and adjusts the outputs of the blowers accordingly (Column 5 Lines 14-25).
and wherein the conveyor oven is configured to control the speeds of the heated impingement air delivered to the first cooking zone and to the second cooking zone independently of each other (Column 5 Lines 14-25).
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
Schjerven teaches a conveyor oven for cooking food (Column 1 Lines 9-14), wherein:
the speed of the conveyor and the heat are coordinated in conveyor ovens (Schjerven Column 1 Lines 31-34).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and have the processor configured to control the conveyor alongside the heating assembly. This would be done so that the speed of the conveyor and the heat can be coordinated and so the food is fully and correctly cooked (Schjerven Column 1 Lines 31-34).

Regarding claim 35, Zapata as modified teaches the conveyor oven of claim 34, wherein:
the controller is configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
As explain in claim 34, these blowers may be independently controlled to differentiate airflow (Column 4 Lines 18-21).


Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Schjerven (US 6481433 B1), and in further view of Paller (US 20150192307 A1).

a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).
Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
Schjerven teaches a temperature controller 32 which receives signals from two sensors (Column 4 Lines 43-50).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.

Regarding claim 29, Zapata as modified teaches the conveyor oven of claim 1, wherein:
a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).
Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
Zapata teaches a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).

It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Schjerven (US 6481433 B1), and in further view of Kim (US 20010032840 A1).
Regarding claim 33, Zapata as modified teaches the conveyor oven of claim 32.
Zapata fails to teach:
the controller is configured to reduce the speed of the first variable speed fan or the speed of the second variable speed fan to reduce cooking time.
	Kim teaches an oven which uses a fan to circulate air heated by a heater before being exhausted onto the food, wherein:
	the air velocity, which is the maximum discharge speed, is set to 9-13 m/s to decrease the cooking time (Paragraph 54).
	Please see 112a rejection above for claim interpretation.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Kim and, as a result of experiments corresponding to the air volume circulating by the rotation of the fan, set a range for the optimal maximum speed for either .


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Schjerven (US 6481433 B1), in further view of Bratton (US 4701340 A).
Regarding claim 36, Zapata as modified teaches the conveyor oven of claim 34.
Zapata fails to teach:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
	Bratton teaches an oven containing a conveyor belt for carrying food products, wherein:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other (Column 7 Lines 34-39).
	Bratton teaches that for heat energy transfer control, apertures of fingers may be closed off (Column 7 Lines 34-39). When the fingers are completely closed, the speed of air delivered would become zero. Thus, the air delivery fingers controls the speed of the air delivered to the zone and to the food.
Apertures of some fingers can be partially closed off while others are completely closed. This means the fingers are independent of each other (Column 7 Lines 34-39).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Bratton and have the air delivery fingers be capable of being independently closed off to control the speed of air delivered to their respective cooking zones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761